Citation Nr: 1822025	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a rating in excess of 50 percent for a major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 

FINDINGS OF FACT

1.  The Veteran's low back disorder was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.

2.  For the entire period on appeal, a depressive disorder has been manifested by increased irritability when in pain, occasionally feelings of helplessness, and increasing sadness annually in the winter near the date of her deceased daughter's birthday. 

3.  Service-connected disabilities do not render the Veteran unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a rating in excess of 50 percent for a major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513, at 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  All evidence, lay and medical, has been examined. 

As to the first element for direct service-connection, the Veteran has been treated for a low back disorder since 1999.  In August 1999, a VA physician identified disc bulging at multiple levels with mild impingement upon the thecal sac most apparent at L4-5.  In July 2013, she was diagnosed with lumbosacral spondylosis.  In August 2013, she was diagnosed with lumbar facet arthropathy and arthritis and intervertebral disc disease (IVDS) were shown by X-ray.  A September 2011 SSA Disability Determination and Transmittal form listed her primary diagnosis as "Disorders of the Back (discogenic and degenerative)."  As such, she has a current diagnosis for the purposes of service connection.

As to the second element of direct service-connection - an in-service incurrence - the Veteran was treated for back pain at several points during service.  Specifically, service treatment records (STRs) showed treatment for low back pain in May 1982, July 1982, August 1982, and January 1983, as well as unspecified back pain in May 1980 and July 1984.  She was further treated for low back pain and thoracic spine pain in October 1983.  An August 1982 X-ray, however, showed no significant abnormality.  She reported to a physician in March 1983 that she had suffered a pinched nerve in her low back, but did not specify if this occurred during service or before service.  Upon separation from service in July 1986, the clinical evaluation of her spine was normal.  Nonetheless, since low back symptomatology was noted during service, the second element of direct service-connection has been met.

Finally, the third element of direct service-connection requires that a medical nexus must be shown from a current disability and in-service event.  To this end, a July 2013 VA examination was undertaken to directly address this issue.  After a review of the claims file and STRs, the examiner determined that the in-service complaints were not related to the Veteran's current low back disorder.  The examiner noted that the Veteran denied either thoracic or lumbar back pain in her separation physical examination, and that the type of back disorders that the Veteran was treated for in service were unrelated to the lumbar back disorder diagnosed in 1999.  This evidence weighs heavily against the claim. 

Further, none of the Veteran's medical records posit a direct etiological link between the Veteran's current low back disorder and any in-service event.  Therefore, the most competent medical evidence weighs against the claim on a direct basis.  

Next, as the Veteran has been diagnosed with degenerative joint disease, the Board will consider whether continuity of symptomatology has been shown as a chronic condition under 38 C.F.R. 3.309(a).  However, the weight of the evidence demonstrates that the symptoms of her back disorder have not been continuous since service separation.  There was no diagnosis to a compensable degree (i.e., at least 10 percent) within a year of separation from service for a back disorder.  Further, the first recorded symptoms related to the low back were in 1999.  At that time, she reported that her back just started hurting.  She did not relate it to service or assert that the back pain was of long-standing duration.  

Also of note, the Veteran filed a claim for service connection for pes planus in December 1986, approximately eighteen months after her separation from service; however, she did not make mention of a low back disorder.  In addition, she did not report any musculo-skeletal system issues during the ensuing February 1987 VA examination.  While failure to file a claim or to seek medical attention for the symptoms of a potentially chronic condition does not disqualify a veteran from service connection, this evidence weighs against a finding that she was experiencing low back symptoms at that time or was not relating any symptoms to service.  Therefore, the medical evidence does not support a finding of a chronic condition manifesting in one year since separation or for through continuity of symptomatology.    

Finally, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder is secondary to her service-connected pes planus.  The first two elements of secondary service connection, as mentioned above (a current diagnosis and a service-connected disability) have been met.  However, a July 2013 VA medical examiner was asked to opine, after carefully reviewing the claims file, on the third element (medical nexus), specifically whether her low back disorder was secondary to any service connected disability.  

After review, the examiner found that the low back disorder was not secondary to a service connected condition.  The examiner reasoned that both STRs and VA medical records were reviewed, and that neither contained evidence supporting an etiological connection.   A review of the other medical evidence does not show a positive nexus opinion despite having extensive treatment on both her service-connected feet and her low back.  

The Board has considered the Veteran's lay statements that her low back disorder is secondary to her service-connected pes planus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

In this case, the Veteran is competent to report symptoms of her low back disorder, because this requires only personal knowledge as it comes to her from her senses.  She is not, however, competent to offer a medical opinion regarding the etiology of her low back disorder.  Such competent evidence concerning the etiology of the Veteran's low back disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination reports, address the medical nexus required to support a claim for service connection.  

The Veteran is also competent to report a medical nexus opinion told to her by a qualified examiner.  At her February 2013 hearing, she testified that medical professionals told her that her back disorder was related to her service-connected feet.  She specifically referenced a November 1999 VA medical record, in which an examiner recorded, "[b]y history, the patient states that [s]he has had pain in her feet dating back to when she was on Active Duty. This was associated with a difficulty in sitting as well as standing, pain relieved by lying down. Initially, this was felt to be related to her back and plane films which were done in July reveal the presence of, on the AP film, a sacralization of L5."  

While the examiner is discussing both the Veteran's service-connected pes planus and her low back disorder, it was based on her reported history and was not an independent assessment of a medical nexus.  As such, the probative weight given to the July 2013 VA medical examiner's opinion carries significantly more probative weight than the statement in the November 1999 VA medical record.  Therefore, the preponderance of the evidence weighs against the finding of a medical nexus between service-connected pes planus and a low back disorder.    

As such, absent competent, credible, and probative evidence of a nexus between the Veteran's low back disorder and service or her service-connected disabilities, service connection may not be established.  The preponderance of the evidence weights against the claim of service connection, and as such the benefit of the doubt doctrine does not apply and the appeal is denied.

Increased Rating for Major Depressive Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has been assigned a 50 percent rating throughout the period on appeal under DC 9434, for major depressive disorder.  DC 9434 provides major depressive disorder should be rated under the General Rating Formula for Mental Disorders.  Under the General Formula, a 50 percent rating is provided for occupational and social impairment, with reduced reliability and productivity.

A rating of 70 percent is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

In a June 2016 VA examination, the Veteran reported no current or recent symptoms related to her depressive disorder other than irritability with family members when she was in pain.  She reported and her medical records reflect that she felt "down" every year around the winter holidays because her daughter, who had passed away when only eight months old, was born in December.  She also reported being down following the recent death of her mother.  Outside of those factors, the examiner noted that her symptoms appeared stable since she had been service-connected, and that a review of the Veteran's medical records indicated a positive progression in her symptoms since her last two VA examinations in 2011 and 2013 regarding depressive disorder.  

The Veteran has been treated at VA facilities since she was service connected for a depressive disorder. The pattern of symptoms recorded during treatment aligns with the impairment contemplated by her current rating. 

Specifically, she reported in an October 2011 VA treatment record that she was, "doing all right." She reported to still have anxiety and stress related to a difficult family relationship, but had good relationships with her sons and mother.  She also felt sad when people commented on her physical appearance.  She reported some ups and downs in terms of her mood and some occasional feelings of sadness and difficulty with concentration, appetite, and energy, but denied major problems.  She reported chronic difficulty with sleep because of her pain issues.  She denied any excessive feelings of helplessness, hopelessness, worthlessness, and that any crying episodes occurred.  She adamantly denied any suicidal or homicidal plans or impulses, citing to her religious faith.  

In VA psychiatry records dated in January, March, May and June 2012, the Veteran reported the same symptoms.  In a September 2012 VA psychiatry clinical note, she reported feeling "good" with her mood being "6/10."  She reported sleeping well other than when her feet bothered her, had a good appetite and denied anhedonia or a depressed mood.  She denied any guilty feelings, felt energetic, and had good attention or concentration.  She said she had occasional bursts of agitation and yelling at her children when she felt unwell, but claimed they were very rare. 

In a November 2012 VA chronic pain group meeting, she marked a questionnaire that she had suicidal ideation the week before, but did not have a plan to act on the thoughts in the next few days, and shared that she had no plans to harm herself given the effect her brother's death had on her entire family.  In December 2012, she described her mood as, "fairly well" and denied feelings of anhedonia or severely depressed mood, however she did complain of a sad mood around Christmas time because it reminded her of her daughter's death.  She mentioned some trouble sleeping due to foot pain, but denied any perceptual disturbances or symptoms of paranoia and reported no side effects associated with her medications. 

She reported during a July 2013 VA examination that she had a depressed mood about half the time but denied feeling anhedonia nearly every day.  She further reported a depressed mood a portion of the time as well as additional symptoms of insomnia, fatigue, feelings of worthlessness, and moderate difficulty concentrating, which the examiner characterized as potential major depressive episodes.  

The Veteran exhibited markedly the same symptomatology during VA psychiatry treatment in December 2013 and January 2014.  She was reportedly upset in August 2015 as her mother, who had passed away in February 2015, would have celebrated her birthday the following day.  She reported crying and feeling depressed more than previously.  She also reported some stressors from the military, noting that terrorists, "would act up" and she would be on guard.  It was unclear from the meeting notes what incidents the Veteran was referring to at the time.  The examiner noted that she did not display any cognitive or memory issues.

Her symptoms were found to be similar in an October 2015 VA psychiatry note.  She described her recent stressors as high and unchanged and that she had lots of grief over the death of her mother.  She had cried at church recently because it was located across from the graves of her mother and daughter.  She expressed again how she felt worse around the holidays as they remind her of her deceased daughter.  She expressed no suicidal or homicidal ideation.

In a December 2015 VA psychiatry note, the Veteran described the stressors of the recent loss of her mother and difficulty of the holidays on account of the loss of her daughter.  She stated that she saw and heard her mother in multiple ways.  She reported illusions of someone passing by out of the corner of her eye, which the examiner deemed to be fearful/paranoid based at times.  The examiner also claimed that the Veteran had good reality testing to these experiences, and that she was not hopeless. 

In April 2016, the Veteran reported she would sometimes, "get angry with no reason."  She expanded on her earlier comment about terrorists, saying that it reminded her of her time on active duty in Germany and problems with her ex-husband.  The examiner noted that her thought process was logical, coherent, and without flight of ideas or loosening of associations, and that she denied any hallucination or cognitive functioning or memory.  She reported that she was fired from her job as a seamstress for depression and had been unemployable because she was unable to tolerate the stress of work.  However, in multiple statements, she has claimed she was fired on account of how often she needed treatment for her physical disabilities, and not because of depression. 

During a July 2016 VA psychiatric examination, the Veteran explained that while she was on duty in Germany, her son was trapped in a housing area that was bombed by terrorists, and she was unable to get to him afterwards.  He was unharmed but seeing news of terrorist activities was particularly stressful to her.  She denied recent suicidal ideation during the examination, but claimed to have felt it seven or eight months previous and told a VA provider.  She did not report feeling anxiety, and said while she did have trouble waking up at night, it was due to physical pain.  She admitted that she often became angry and would, "go off on whoever's there."  She reported no current or recent use of alcohol or illicit substances. 

The examiner noted that the Veteran was polite and compliant during the interview and testing, and was dressed casually and appropriately with good hygiene.  She gave answers within normal limits regarding articulation, rate, tone, and volume, with an affect that was generally blunted.  The examiner did note that she appeared to put forth fair to poor effort during the examination, and was often vague in reports of symptoms.  However, the examiner found her to be alert, attentive, oriented to person, place time, and situation.  Her immediate recall abilities were found grossly intact.  She reported no hallucinations or delusions, and stated her mood was seven or eight out of ten, but over the past month she had been very moody, with a mood rated at a five.   

The Veteran reported in a February 2017 correspondence, that she becomes angry often at her family.  In addition, she claimed to cry often and sometimes lost focus and felt her mind was scattered.

Based on the above, the evidence does not support a higher rating.  Specifically, the Veteran has not reported obsessional rituals that interfered with routine activities, and did not consistently have speech intermittently illogical, obscure or irrelevant.  Further, the record does not show that she was in near-continuous panic or depression affecting the ability to function independently.  She was consistently able to maintain appropriate personal appearance and hygiene.  She also reiterated at different points on appeal the strength of the relationship she had with her sons and grandsons, and with her mother before she died.  She denied suicidal and homicidal ideation in most of her treatment records, citing to faith and family as reasons not to harm herself or others.

She reported suicidal ideation at least two times during the years on appeal.  There was no accompanying plan shown in the record, however.  Additionally, her relationships with her sons and her sisters waxed and waned in effectiveness.  She reported difficulty in her relationship with her husband in the majority of her treatment records.  Finally, she also exhibited some impairment of impulse control, such that she would become irritable with her family members, mostly tied to instances when pain from her feet, back, or fibromyalgia increased.  The symptoms that the Veteran endorses, including irritability, depressed mood, chronic sleep impairment, and some disturbances of motivation, are "like or similar to" those explicitly listed in the rating criteria. Mauerhan v. Principi, 16 Vet. App. 436, at 443 (2002). 

The Board has considered the Veteran's lay statements that her psychiatric disability warrants a higher rating.  However, the extensive medical records consistently show that a rating of 50 percent most accurately reflects her symptomatology.  Her mood and symptoms varied given family tragedies and physical pain levels, but did not consistently approach the occupational and social impairment with deficiencies in most areas contemplated by the next highest available rating of 70 percent.  

While she is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), she is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of her psychiatric disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

In light of the above discussion, the preponderance of evidence weighs against the claim for an increased rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service-connected for two separate disabilities that are ratable at 40 percent or more, and have a combined rating of 80 percent. 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU is because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

When there is an approximate balance of positive and negative evidence material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran last held gainful employment as a seamstress.  She has provided an inconsistent account of when precisely she was terminated from her position.  In an April 2011 VA 21-8940 Application for Increased Compensation Based on Unemployability (VA 21-8940) she reported that she was employed as a seamstress until 2000, that she became too disabled to work in March 2000, that most she ever earned was in 2001, and that the last time she worked full-time was in 2002.  However, in a May 2016 VA 21-8940 she recorded that she last worked as a seamstress in January 1997, earned the most money in 1996, became both too disabled to work and last worked full time in January 1997.  Records confirming the reason for her termination and the period she was employed were not obtained as the Veteran reported that the factory at which she worked had closed.  

While the dates the Veteran last worked are unclear, she has consistently reported that she was fired from her last position as a seamstress because she continually sought treatment for her service-connected pes planus, and that she has not been employed since.  Although she told a VA psychiatrist in April 2016 that she was fired from the job on account of her service-connected depression, she has consistently alleged and accompanying Social Security Administration records (SSA) all list the treatment of her feet as the reason for her termination.  

An SSA decision added to the Veteran's file in October 2001 found that she would not be precluded from working altogether, but could not lift heavy objects or maneuver the foot pedals a required by a seamstress.  A January 2000 medical note found that she was disabled from "any work due to joint pain at different joints." This joint pain was characterized in November 2001 decision of an SSA Administrative Law Judge who awarded her SSA disability benefits on account her full disability picture, as fibromyalgia, and has been confirmed as such in subsequent medical evaluations.  An examiner recorded in a 2001 VA medical note that she needed assistance with all activities of daily living due to chronic and severe pain, and in a June 2001 VA medical note an examiner noted that in addition to foot pain, she had a constellation of other multiple somatic complaints which appeared to be stemming from major depression psychiatric illness.     

In a May 2004 VA podiatry examination, the Veteran reported that her increasing pain made her unable to stand for long period of time.  She used a cane to ambulate in her home but needed a wheelchair or electric scooter to ambulate outside of her home.  Her past medical history included diabetes mellitus, cervical spondylitis, degenerative cervical intervertebral discs, limb pain, plantar fasciitis, gastroesophageal reflux disease, major depressive disorder, joint pain, non-specific psychogenic pain, neuritis, neuralgia, myofascial pain, lumbar disc displacement, spondylitis, and flat feet.  She is only service connected for her feet and major depressive disorder.

An April 2005 addendum to a May 2004 VA examination found that the Veteran's service-connected pes planus did not cause marked interference with her employment, so long as she could find an occupation that would allow her to perform desk-type duties and allow her to use a cane or wheelchair.  A December 2009 statement from the Veteran reported that her pain in her feet and her depression, and nerves were really bad, and that she could not drive.

A November 2012 VA medical note listed that the Veteran was unable to maintain gainful employment on account of both her chronic back condition and service-connected pes planus.  The examiner from a July 2013 examination noted that the evidence did not show that she was unable to follow a substantially gainful occupation as a result of service-connected disabilities. 

The examiner from a December 2014 VA examination stated that the Veteran's service-conceded condition would not prevent her from sedentary employment.  The examiner from a June 2016 VA examination of her feet found that her feet had no effect on her ability to gain or maintain sedentary employment.  The examiner for a VA psychiatric examination conducted the same day, found that while the Veteran's service-connected depression caused occupational impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, that the symptoms were controlled by medication, and further the depression does not prevent her from completing physical labor tasks, nor did it prevent her from completing sedentary tasks.
 
The Board has considered statements from the Veteran, including a December 2005 VA 646 statement, detailing her travel limitations, claiming that she is entitled to a TDIU.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A TDIU is granted when a veteran is unable to hold substantially gainful employment from their service-connected disabilities.  The Veteran is service connected for a major depressive disorder and pes planus.  As such, unlike at SSA, a determination of whether she qualifies for a TDIU will not include her other disabilities, notably including obstructive sleep apnea, diabetes, hyperthyroidism, fibromyalgia, a cervical spine disability, and a low back disorder.  VA examiners have consistently found that she was qualified for at least sedentary employment.  

For example, in her June 2016 VA psychiatric examination, she was asked about problems that her depression caused in past jobs.  She answered that as a seamstress she could not change the needle for her machine and would need someone else to do it.  However, hers pain in her hand have not been found to be related to her depression or her pes planus.  Given the medical opinions weighing against the claim, the appeal is denied.     

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a low back disorder is denied.

A rating in excess of 50 percent for a major depressive disorder is denied.

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


